DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/31/22 have been fully considered but they are not persuasive. The applicant argues that prior art of Kyoso does not read on the applicant invention since FIGS. 5A-5C of Kyoso does not disclose the coil terminals 1b/1d are in contact with the extended portions 7f/8f. Furthermore, the coil terminals 7f/8f project from the extended portions 7f/8f and not encompass the extended portions 7f/8f. The examiner respectfully disagrees.   One of ordinary skill in the art can reasonable determine that the reason the coil terminals 1b/1d are shown to be not contact with the extended portions 7f/8f in FIGS. 5A-5C of Kyoso so as to allow the reader of the application to easily recognize the various reference number components locations shown in figure 5a. Also, Col 8, lines 48-52 of Kyoso discloses that the coil components 1 are taped/glued to the surface of the frame/protrudent carrier (7a/8) so as to prevent the coil from lifting off the frame/protrudent carrier (7a/8). Accordingly, the rejection will remain in the office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kyoso et al. (US 6,522, 233) in view of Miyamoto et al. (US 2015/0318098).
Regarding claim 1, Kyoso et al. (figures 3-5a and Col 9, lines 1-67-Col 10, lines 1-30) discloses a first coil set (2) having an isolation frame (7a/8) (see figures 3-5); an end of the isolation frame being planarly extended with a protrudent carrier (see figures 3/5a) and a second coil set (1), having an open first winding body, wherein the first winding body has two ends which are out of contact with each other (see figure 3), one of the two ends has a first conductive portion projecting from the first winding body (see figure 3), another one of the two ends has a connecting end from which an open second winding body is integratedly outward extended, and a terminal of the second winding body has a second conductive portion which is outward protrudent (see figure 3); wherein the connecting end comprises a bent portion which makes the second winding body (see figures 3/5a) and the first winding body arranged in the same direction, the first coil set is sandwiched between (see figures 3/5a) the second winding body and the first winding body(see figures 3/5a), the bent portion is of a U-shape and bindingly encompasses the protrudent carrier (see figures 3/5a and Col 8, lines 48-52) the protrudent carrier isolates the first conductive portion and the second winding body(see figures 3/5a).
Smith discloses all the limitations as noted above but does not expressly discloses wherein the coil module is covered by an isolation layer with exposing the first conductive portion and the second conductive portion.
Miyamoto et al. (figure 4 and para 0038) discloses wherein the coil module (2/3) is covered by an isolation layer (5) with exposing the first conductive portion and the second conductive portion.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the coil module is covered by an isolation layer with exposing the first conductive portion and the second conductive portion as taught by Miyamoto et al. to the inductive device of Smith so as to protect the inductive device from outside elements thereby reducing the chances of the inductive device being damaged.
Regarding claim 2, Kyoso et al. (Col 8, lines 25-45) discloses wherein the isolation frame is made of insulative material covering the first coil set.
Regarding claim 3, Kyoso et al. (Col 8, lines 25-45) discloses wherein the isolation frame is formed by insulative material in advance to be surrounded by the first coil set.
Regarding claim 4, Kyoso et al. (figure 3) discloses wherein an inner hole is
formed in the first coil set corresponding to winding holes of the first winding body and the second winding body.
Regarding claim 5, Kyoso et al. (figure 3 and Col 8, lines 30-40) discloses wherein the isolation frame is provided with a positioning trough corresponding to both the first winding body and the second winding body in contour.
Regarding claim 7, Kyoso et al. (figures 3/5a) discloses wherein the first conductive portion and the second conductive portion are separately mounted on two opposite sides of the protrudent carrier.

2.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kyoso et al. (US 6,522, 233) in view of Miyamoto et al. (US 2015/0318098) in further view Tsai et al. (US 7,911,309).
	Regarding claim 6, Kyoso et al. discloses first coil set (3) and the contacts (see figure 3) are exposed from the isolation frame (7a/8) (see figure 3) but does expressly discloses wherein the first coil set is a conductive pattern disposed on an insulative substrate a side of the insulative substrate is provided with contacts connected with the conductive pattern.
Tsai et al. (figures 9-10) discloses the first coil set is a conductive pattern (411)  disposed on an insulative substrate (41) a side of the insulative substrate is provided with contacts connected with the conductive pattern.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the first coil set is a conductive pattern disposed on an insulative substrate a side of the insulative substrate is provided with contacts connected with the conductive pattern as taught by Tsai et al. to the inductive device of Kyoso et al. so as to improve voltage regulation, while also improving electrical safety distance and allowing for more electronic components to be easily attached to the inductive component.

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kyoso et al. (US 6,522, 233) in view of Miyamoto et al. (US 2015/0318098) in further view of Chida et al. (US 11,276,522).
Regarding claim 8, Kyoso et al. discloses all the limitations as noted above but does not expressly discloses wherein a protrusion is formed between the connecting end and the first conductive portion and between the connecting end and the second conductive portion.
Chida et al. (figures 1/3 and Col 5, lines 35-60) discloses a protrusion (21c or 22c) is formed between the connecting end and the first conductive portion and between the connecting end and the second conductive portion.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a protrusion is formed between the connecting end and the first conductive portion and between the connecting end and the second conductive portion as taught by Tsai et al. to the inductive device of Kyoso et al. so as to reduce the chances of a short circuit occurring.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837